Citation Nr: 1609751	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  04-24 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for degenerative disc disease (DDD) of the thoracic spine from July 13, 2009.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1997 to April 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2012, the Veteran testified before the undersigned at the RO in St. Petersburg.  A transcript of that proceeding is of record.  As noted in the Board's October 2013 remand, the Veteran limited the scope of his appeal to whether a rating in excess of 20 percent for his back disability was warranted from July 13, 2009, forward.  See June 2012 Board Hearing Transcript (Tr.) at 2.  The issue has been characterized as such on the title page of this decision.

This matter was last remanded in October 2013.  As will be discussed in greater detail below, substantial compliance with the Board's October 2013 remand directives has been achieved.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board has added the issue of entitlement to a TDIU, as reflected on the title page.  Such was discussed in the Board's October 2013 remand and addressed in the June 2015 Supplemental Statement of the Case.  Thus, it has been added as an issue in the current appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that an issue can be on appeal if VA has implicitly or explicitly treated it as on appeal and the appellant might have reason to believe it was on appeal).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

From July 13, 2009, forward, DDD of the thoracic spine has not resulted in forward flexion of the thoracolumbar spine limited to 30 degrees or ankylosis; incapacitating episodes of intervertebral disc syndrome (IVDS) having a total duration of at least four weeks during a 12-month period have not been shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for DDD of the thoracic spine have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5285, 5291, 5237 (2003 & 2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

The Board emphasizes that the Veteran's claim arises from the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no such allegation of error in this case.  The Board, therefore, finds that all notices required by the Veteran Claims Assistance Act (VCAA) and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notices.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service treatment records are associated with the claims file.  All post-service treatment records and reports identified by the Veteran related to the claim decided herein have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  

He has been afforded multiple VA examinations to assess the severity of his service-connected low back on appeal in July 2009 and May 2015.  As noted in the Board's October 2013 remand, the July 2009 VA examination was inadequate.  As such, it will not be discussed further.  The Board finds the May 2015 VA examination adequate for deciding the issue of entitlement to higher rating for a low back disability on appeal, as it involved a review of the Veteran's pertinent medical history, a clinical evaluation of the Veteran, and a discussion of relevant symptomatology that is responsive to the applicable rating criteria.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Indeed, the Veteran has not argued that the May 2015 VA examination is somehow inadequate.

Further, the Board notes that substantial compliance with its past remand directives has been achieved.  See Stegall, supra.  Indeed, outstanding treatment records have been obtained.  Likewise, the Veteran was afforded a VA examination in May 2015 to determine that severity of his service-connected low back disability.  As such, substantial compliance with the Board's past remand directives has been achieved.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.


Merits

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2015); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2015); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2015); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2015).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Board again notes that the Veteran has limited the scope of his appeal to whether a rating in excess of 20 percent is warranted from July 13, 2009, forward.  See June 2012 Board Hearing Tr. at 2.  Thus, the Board's review of the evidence will be focused on that describing his symptomatology from that date forward.

His low back disability is rated under Diagnostic Code 5291.  That diagnostic code provided that a 10 percent rating is warranted for moderate or severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5291 (2003).

Effective September 26, 2003, all diagnostic codes pertaining to the spine were renumbered (including Diagnostic Code 5291), and it was provided that the evaluation of all spine disabilities was to be under a new General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a (2015).  

Because old and new criteria were effective during the period of consideration for this case, the Board must determine whether the revised version is more favorable to the Veteran.  See VAOPGCPREC 7-2003.  If, however, the Board finds the revised version more favorable, the reach of the new criteria can be no earlier than the effective date of that change.  See VAOPGCPREC 3-2000.  Here, the old Diagnostic Code 5291 provided a maximum schedular rating of 10 percent whereas the General Rating Formula, up to a 50 percent rating is possible.  Given the possibility of higher ratings under the General Rating Formula, the Board finds that the General Rating Formula is more favorable to the Veteran.  Indeed, he is in receipt of a 20 percent rating, which is not even possible on a schedular basis under the old Diagnostic Code 5291.  Further, a review of the November 2009 rating decision reveals that the Veteran's low back disability was rated as 20 percent disabling from July 19, 2009, forward, under the General Rating Formula.  Thus, the Board will use the General Rating Formula to evaluate the Veteran's low back disability as it is more favorable to the Veteran.

Pursuant to the new rating criteria, under the General Rating Formula, a 20 percent evaluation is warranted where there is evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent evaluation requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine. A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine. 

Diagnostic Code 5243 provides that IVDS is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25 . 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. 
 § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. § 4.45 (2015).

Turning to the evidence of record, a rating in excess of 20 percent is not warranted for the Veteran's low back disability.

VA treatment records dated May 2015 through July 2009 reveal complaints of low back pain.  A September 2014 physical therapy note states that the Veteran has difficulty with long term standing, sitting and walking due to back pain.  Pain was rated as 7 out of 10 and occasionally 10 out of 10 during spasms.  Flexion was decreased by 35 percent.  A March 2012 VA treatment record notes that the Veteran had low back pain but only mild discomfort with flexion, extension and lateral bending.  A July 2009 VA treatment record noted back spasms.  Limited lumbar flexion was noted.  

At his June 2012 Board hearing, the Veteran testified regarding the severity of his low back disability.  There, the Veteran reported taking medication for low back pain.  See Board Hearing Transcript (Tr.) at 6.  He also testified that he experiences constant, debilitating low back pain.  See id.  

The Veteran was afforded a VA examination in May 2015.  He reported flare ups of his low back disability in the form of worsening pain with activity.  The examiner noted a conflict in range of motion evaluation as the Veteran had full active range of motion when evaluated in May 2012 by a spine surgeon.  Nonetheless, flexion was to 40 degrees.  Extension was to 10 degrees.  Right and left lateral flexion was to 20 degrees.  Left and right rotation was to 30 degrees.  The examiner stated that there was no evidence to explain the drastic decrease in range of motion since May 2012.  Repetitive use testing revealed no further limitation of motion.  Pain, weakness, and fatigability did not significantly limit functional ability with repeated use over a period of time.  There was no evidence of pain with weightbearing.  The examination was not conducted during a flare-up and the examiner stated that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss during flare-ups.  The examiner stated that because the examination was not conducted during a flare-up, she was unable to say whether pain, weakness fatigability or incoordination significantly limited functional ability with flare-ups.  There was no guarding or muscle spasm of the thoracolumbar spine.  Muscle strength testing was normal.  Reflex examination was normal.  Sensory examination was normal.  There was no evidence of radiculopathy or any other neurological abnormalities.  Ankylosis was not shown.  There was no evidence of IVDS.  The occasional use of a cane and lumbar brace were noted.  The examiner stated that a review of the record showed that the Veteran ambulated normally with no aides.  Arthritis was noted.  The examiner stated that the Veteran's low back disability does not impact his ability to work.

A rating in excess of 20 percent for the Veteran's low back disability is not warranted.  There is no evidence that the Veteran experiences ankylosis of the thoracolumbar spine.  See May 2015 VA Examination Report.  Likewise, there is no evidence that forward flexion of the thoracolumbar spine is limited to 30 degrees, even when considering the factors outlined in 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Indeed, at his May 2015 VA examination, the Veteran's forward flexion was not limited to 30 degrees.  Likewise there is no evidence from VA treatment records that flexion is limited to 30 degrees.  While the Veteran has asserted that he experiences flare-ups of his low back disability, there is simply no evidence that such flare-ups are of such a degree that flexion is limited to 30 degrees or less.  Indeed, the May 2015 VA examiner explained that he was unable to speculate as to any further limitation of motion during flare-ups as the Veteran was not experiencing a flare-up during the time of the VA examination.  As such a rating in excess of 20 percent is not warranted for the Veteran's low back disability.

Further, the Board notes that a separate rating is not warranted under the diagnostic code pertaining to IVDS.  There is no evidence that the Veteran suffers from IVDS.  Indeed, the May 2015 VA examiner explained that there is no evidence of any IVDS.  Thus, a separate rating for IVDS is not warranted.

The record does not establish that the rating criteria are inadequate for rating the Veteran's service-connected low back disability.  The Veteran's disability is manifested by reduced range of motion and some pain.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule. Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Although a TDIU is a component of each increased rating claim, Rice v. Shinseki, 22 Vet. App. 447 (2009), such is being remanded for further development, as will be discussed in greater detail below.

For those reasons, a rating in excess of 20 percent for DDD of the thoracic spine is not warranted.


ORDER

A rating in excess of 20 percent for DDD of the thoracic spine from July 13, 2009, forward, is denied.


REMAND

Although the Board regrets the additional delay, remand is required to afford the Veteran due process.  The Veteran did not receive notice of the information, and any medical or lay evidence, that is necessary to substantiate the claim for a TDIU rating, as is required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  As such, on remand, the Veteran must be afforded notice of how to substantiate a claim for a TDIU rating.

Accordingly, the case is REMANDED for the following action:

1.  Provide VCAA notice with respect to the TDIU claim. 

2.  Then, readjudicate the issue remaining on appeal, and issue a supplemental statement of the case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


